W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

FILED

AUG 26 2019

CLERK, U.S. DISTRICT CouRT
ane Dl F CALIFORNIA

E CLERK —

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
MANISHA PALLA, Case No. 2:16-cv-02865 JAM-EFB
Plaintiff, PRETRIAL CONFERENCE ORDER
Vv.
MARINA and dba ACTION
WATERSPORTS OF TAHOE; L T

LEASING, INC.; PAUL GARCIA; and

)

)

)

)

)

)

L M SPORTS, INC. dba LAKESIDE )
)

)

)
DOES 1 through 50, inclusive, )
)

)

Defendants.

Pursuant to court order, a Pretrial Conference was held on
August 23, 2019 before Judge John Mendez. Roger A. Dreyer and
Anthony J. Garilli appeared as counsel for plaintiffs; Amee
Mikacich, Pamela L. Schultz and Alena Eckhardt appeared as counsel
for defendant LM Sports, Inc. After hearing, the Court makes the
following findings and orders:

I. JURISDICTION/VENUE

 

Jurisdiction is predicated upon 28 U.S.C. §§ 1332 & 1333, and
has previously been found to be proper by order of this court, as

has venue. Those orders are confirmed.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

II. JURY/NON-JURY
Plaintiff has demanded a jury trial.
III. STATEMENT TO BE READ TO JURY

At least seven days prior to trial, each party may E-file a
statement of the case that the Court may use in preparing the
statement to be read to the jury at the beginning of jury
selection.

IV. UNDISPUTED FACTS
None.

V. DISPUTED FACTUAL ISSUES

 

Plaintiff: Defendant disputes all facts related to
Plaintiff’s past and future medical care, as well as Plaintiff's
past and future non-economic damages.

Defendant L M Sports:

1. The amount of Plaintiff’s damages, including whether
Plaintiff has demonstrated the reasonableness and necessity of
past and future medical expenses.

2. The extent to which Plaintiff can recover psychological
and emotional damages and treatment.

3. Whether Plaintiff’s work life reduction/work schedule
reduction is recoverable and to what extent.

VI. DISPUTED EVIDENTIARY ISSUES

 

Plaintiff: Plaintiff challenges the foundation and
methodology of Defendant’s experts on prosthetics and present value
of the costs of Plaintiff’s future care. Plaintiff will challenge
these experts at trial during their testimony.

LM Sports: LM Sports asserts that the following evidentiary

issues may be raised by formal motion and/or by request for a

 
Mm WW Bh

NON Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Federal Rule of Evidence 104 hearing outside the presence of the
jury:

1. Plaintiff should be precluded from proffering testimony
from non-retained (and purported) experts (including Plaintiff's
mother), which non-retained experts were not previously disclosed,
were not designated in accordance with inter alia, the Federal
Rules of Civil Procedure, Federal Rules of Evidence or orders of
this Court and/or are not qualified on the topics on which LM
Sports anticipate they will testify. Further, even if Plaintiff's
non-retained purported experts are permitted to testify, Plaintiff
(as well as any other party to a federal court litigation) is
precluded from introducing testimony except as to treatment
rendered, and therefore, cannot testify as to future medical needs.

2. Plaintiff should be precluded from introducing evidence
or testimony relating to issues raised in the March 5, 2019 report
of her rehabilitation expert, Dr. Stephenson, which report was
provided to L M Sports for the first time on August 6, 2019. The
Court ordered Plaintiff to make Dr. Stephenson available for a
deposition at a date and time convenient to L M Sports prior to the
trial date. Plaintiff shall reimburse L M Sports for the cost of
this deposition, including attorneys’ fees.

3. Testimony from Plaintiff’s experts or any other witness
that Plaintiff will suffer future fractures, including those to her
upper extremities and the contralateral leg or need for ORIF (Open
Reduction Internal Fixation) is speculative, without foundation
(including whether they are unqualified to so testify) and contrary
to the most recent medical evidence.

4. Plaintiff’s rehabilitation expert, Dr. Stephenson is not

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

qualified to diagnose Plaintiff with post-traumatic stress disorder
and depression; Dr. Stephenson’s opinion regarding Plaintiff’s
future life care plan is speculative and without foundation; Dr.
Stephenson is not qualified to testify as to the reasonableness and
necessity of past medical care provided to Plaintiff, that Dr.
Stephenson’s opinion regarding reduced work life expectancy and
reduced work schedule is speculative and lacking in foundation.

Dr. Stephenson’s opinions or other testimony relating to PRP
(Platelet-Rich Plasma Therapy) are speculative and not commonly
accepted and cannot be referenced.

5. LM Sports asserts that Plaintiff’s expert, Carol
Hyland’s opinion regarding Plaintiff’s future medical expenses is
speculative, lacks foundation and is inadmissible, including
whether Plaintiff can introduce evidence of future medical expenses
at uninsured rates, since those rates do not reflect the reasonable
market rate for expenses and Plaintiff is not expected to incur
those expenses. Without any distinction between the amount charged
and billed and the amount accepted as payment in full from the
insurer, the opinions on future medical care costs in Plaintiff's
life care plan are unreliable. Furthermore, because Plaintiff’s
economist in turn offers opinions on the total present value based
on the future medical expenses at uninsured rates, those opinions
are based upon the life care planner flawed analysis and thus
should be excluded.

6. Plaintiff may not offer testimony regarding her purported
PTSD, depression and need for therapy, counseling or similar
sessions given, inter alia, the lack of competence of lay witnesses

to testify on these facts, Plaintiff’s failure to disclose these

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

sessions in discovery despite being requested to do so and
Plaintiff’s sporadic need for these sessions.

7. Plaintiff’s economist Robert Johnson was not disclosed
and is not qualified to testify as a financial planner/investment
advisor and therefore, cannot testify as to what investments
Plaintiff must or should make. Mr. Johnson also cannot rebut any
opinions of L M Sports’ economist because at his deposition Mr.
Johnson testified that he did not have the information he needed to
rebut her opinion. Further, Mr. Johnson cannot testify as to the
alleged appropriateness of the life care plan.

8. Whether Plaintiff has admissible evidence to support her
claims for past medical expenses, including but not limited to
whether those expenses are reasonable and necessary. Ninth Circuit
Model Jury Instruction 7.1; Sanchez v. U.S., 803 F. Supp.2d 1066
(C.D. Cal. 2011); Corenbaum v. Lampkin, 215 Cal. App. 4th 1308
(2013); Neiberger v. FedEx Ground Package Sys., Inc., 566 F.3d
1184, 1193 (10th Cir. 2009); Collins v. D.J. Kibort, 143 F.3d 331,
337-39 (7th Cir. 1998); Bulthuis v. Rexall Corp., 789 F.2d 1315,
1316 (9th Cir. 1985).

9. Whether Plaintiff can offer evidence of certain damages
based on her failure to properly disclose those damages as required
by the Federal Rules of Civil Procedure and other lack of
categorization.

VII. RELIEF SOUGHT

Plaintiff: Plaintiff Manisha Palla seeks her past and future
economic and non-economic damages.

LM Sports: Not applicable.

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

VIII. POINTS OF LAW

Trial briefs may be E-filed with the court no later than
September 16, 2019. Any points of law not previously argued to the
Court should be briefed in the trial briefs.

IX. ABANDONED ISSUES

The parties are not aware of any abandoned issues in this
case.

X. WITNESSES

Plaintiff’s witness list is attached to this Pretrial
Conference Order as Exhibit A.

L M Sports’ witness list is attached to this Pretrial
Conference Order as Exhibit B.

Each party may call a witness designated by the other.

A. No other witnesses will be permitted to testify unless:

(1) The party offering the witness demonstrates that the
witness is for the purpose of rebutting evidence which could not be
reasonably anticipated at the Pretrial Conference, or

(2) The witness was discovered after the Pretrial
Conference and the proffering party makes the showing required in
"B" below.

B. Upon the post-Pretrial discovery of witnesses, the
attorney shall promptly inform the court and opposing parties of
the existence of the unlisted witnesses so that the court may
consider at trial whether the witnesses shall be permitted to
testify. The evidence will not be permitted unless:

(1) The witnesses could not reasonably have been
discovered prior to Pretrial;

(2) The court and opposing counsel were promptly

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

notified upon discovery of the witnesses;

(3) If time permitted, counsel proffered the witnesses
for deposition;

(4) If time did not permit, a reasonable summary of the
witnesses’ testimony was provided opposing counsel.

XI. EXHIBITS, SCHEDULES AND SUMMARIES

Plaintiff’s exhibit list is attached to this Pretrial
Conference Order as Exhibit C.

LM Sports’ exhibit list is attached to this Pretrial
Conference Order as Exhibit D. LM Sports may use numbers for its
exhibits rather than letters, beginning with the number 100.

Any deposition exhibits used at trial should be identified by
trial exhibit number (not deposition exhibit letter or number).

Each party may use an exhibit designated by the other.

A. No other exhibits will be permitted to be introduced
unless:

(1) The party proffering the exhibit demonstrates that
the exhibit is for the purpose of rebutting evidence which could
not be reasonably anticipated at the Pretrial Conference, or

(2) The exhibit was discovered after the Pretrial
Conference and the proffering party makes the showing required in
paragraph "B," below.

B. Upon the post-Pretrial discovery of exhibits, the
attorneys shall promptly inform the court and opposing counsel of
the existence of such exhibits so that the court may consider at
trial their admissibility. The exhibits will not be received
unless the proffering party demonstrates:

(1) The exhibits could not reasonably have been

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

discovered prior to Pretrial;

(2) The court and counsel were promptly informed of
their existence;

(3) Counsel forwarded a copy of the exhibit(s) (if
physically possible) to opposing counsel. If the exhibit(s) may
not be copied, the proffering counsel must show that he has made
the exhibit(s) reasonably available for inspection by opposing
counsel.

As to each exhibit, each party is ordered to exchange copies
of the exhibit not later than fourteen (14) days before trial.
Each party is then granted five (5) days to file and serve
objections to any of the exhibits. In making the objection, the
party is to set forth the grounds for the objection. The parties
shall pre-mark their respective exhibits in accord with the Court’s
Pretrial Order. Exhibit stickers may be obtained through the
Clerk’s Office. An original and one (1) copy of the exhibits shall
be presented to Harry Vine, Deputy Courtroom Clerk, at 8:30 a.m. on
the date set for trial or at such earlier time as may be agreed
upon. Mr. Vine can be contacted at (916) 930-4091 or via e-mail

at: hvine@caed.uscourts.gov. As to each exhibit which is not

 

objected to, it shall be marked and may be received into evidence
on motion and will require no further foundation. Each exhibit
which is objected to will be marked for identification only.

XII. DISCOVERY DOCUMENTS

 

Plaintiff:
Plaintiff’s list of answers to interrogatories, responses to
requests for admissions, and depositions:

1. Videotaped Deposition of Alvaro Gilsanz Herranz.

 
&® WW

no om

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

nO wm

Botwin.
8.
9.
10.

Videotaped
Videotaped
Videotaped
Videotaped
Videotaped

Videotaped

Videotaped
Videotaped

Videotaped

Carscadden.

11.
12.

Videotaped

Videotaped

Regan Roberts.

13.
O’ Dea.
14.

15.

Videotaped

Videotaped

Deposition

Leslie Lovell.

16.

Amended Complaint for Damages (Dkt.

Deposition
Deposition
Deposition
Deposition
Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Depositions of LM Sports’

of
of
of
of
of

of

of

of

of

of

of

of

Benoit Gautier.
Christa Wolf.

Efe Ozyurt.

Elena Legramanti.
Erlinda Lesi.

Third-Party Defendant Evan

Frances Copeland.

Mathan Foss.

Third-Party Defendant Nicholas

Defendant Paul Garcia.

former Third-Party Defendant

Third-Party Defendant Sean

expert witnesses.

of El Dorado County Sheriff’s Lieutenant

Answer of LM Sports,

Plaintiff objects to a number

discovery documents as they appear

phase of the trial.

LM Sports:

Depositions

1.
2.

Videotaped Deposition of

Videotaped Deposition of

Inc. and LT Leasing, Inc. to First
132).
of LM Sports’ requested

to have no relevance to this

Alvaro Gilsanz Herranz.

Benoit Gautier.

 
oO wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

BOTWIN.
8.
9.
10.

Videotaped
Videotaped
Videotaped
Videotaped

Videotaped

Videotaped
Videotaped

Videotaped

CARSCADDEN.

11.
12.

Videotaped

Videotaped

REGAN ROBERTS.

13.
O’ DEA.

14.

Videotaped

Videotaped

Deposition
Deposition
Deposition
Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Deposition

Lieutenant Leslie Lovell.

15.

Videotaped

Ronald Skibinski.

16.

17.

Deposition

of
of
of
of

of

of

of

of

of

of

of

of

of

Christa Wolf.

Efe Ozyurt.

Elena Legramanti.
Erlinda Lesi.

Third-Party Defendant EVAN
Frances Copeland.
Mathan Foss.

Third-Party Defendant NICHOLAS

Defendant PAUL GARCIA.

former Third-Party Defendant

Third-Party Defendant SEAN

El Dorado County Sheriff's

Douglas County Sheriff’s Deputy

Videotaped Depositions of Plaintiff's experts.

Videotaped Depositions of any witnesses who were

but do not testify at trial.

Discovery Documents

1.

Requests for Admission,

2.

Responses to Interrogatories,

3.

Defendant Paul Garcia’s Responses to LM Sports,

Defendant Paul Garcia’s Responses to LM Sports,

Defendant Paul Garcia’s Responses to L M Sports,

Set One.

10

deposed

Inc.

Inc.

Set One.

Inc.

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

to Requests for Production of Documents, Set One.

4. Plaintiff’s Responses to LM Sports, Inc.’s
Interrogatories, Set One.

5. Plaintiff’s Supplemental Responses to LM Sports, Inc.’s
Interrogatories, Set One.

6. Plaintiff’s Responses to Request for Production of
Documents, Set One, including attachments thereto.

7. Plaintiff’s Responses to Request for Production of
Documents, Set Two, including attachments thereto.

8. Third Party Defendant Regan Roberts’ Responses to LM
Sports, Inc.'s Requests for Admission of Facts and Genuineness of
Documents, Set One.

9. Third Party Defendant Regan Roberts’ Responses to LM
Sports, Inc.’s Interrogatories, Set One.

10. Third Party Defendant Nicholas Carscadden’s Responses to
LM Sports, Inc.’s Requests for Admission of Facts and Genuineness
of Documents, Set One.

11. Third Party Defendant Nicholas Carscadden’s Responses to
LM Sports, Inc.’s Interrogatories, Set One.

12. Third Party Defendant Sean O’Dea’s Responses to LM
Sports, Inc.’s, Requests for Admission, Set One.

13. Third Party Defendant Sean O’Dea’s Responses to LM
Sports, Inc.’s, Interrogatories, Set One.

XIII. FURTHER DISCOVERY OR MOTIONS

 

Pursuant to the court's Status Conference Order, all discovery
and law and motion was to have been conducted so as to be completed
as of the date of the Pretrial Conference. That order is

confirmed. The parties are free to do anything they desire

11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

pursuant to informal agreement. However, any such agreement will
not be enforceable in this court.
XIV. STIPULATIONS

The parties have stipulated that Plaintiff will not be
required to call the numerous custodians of records required to
authenticate Plaintiff’s past medical bills.

Additionally, the parties stipulate to the following:

a. No party, attorney or witness will refer to Plaintiff's
expert Drew Hittenberger’s personal health history or treatment of
amputee dogs.

b. No party, attorney or witness will refer to any of their
family members, their family members’ professions, hobbies or
personal health.

c. Plaintiff is not seeking to recover for past and future
loss of earnings/income.

d. Plaintiff is not seeking to recover for a childcare/nanny
expense for future children.

e. Plaintiff’s life expectancy is 82.

XV. AMENDMENTS/DISMISSALS

 

None.

XVI. FURTHER TRIAL PREPARATION

 

A. Counsel are directed to Local Rule 285 regarding the
contents of trial briefs. Such briefs may be E-filed on or before
September 16, 2019.

B. Counsel are further directed to confer and to attempt to
agree upon a joint set of jury instructions. The joint set of
instructions shall be lodged via ECF with the court clerk on or

before September 16, 2019, and shall be identified as the "Jury

12

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Instructions Without Objection." As to instructions as to which
there is dispute the parties shall submit the instruction(s) via
ECF as its package of proposed jury instructions also on or before
September 20, 2019. This package of proposed instructions should
not include the “Jury Instructions Without Objection” and should be
clearly identified as “Disputed Jury Instructions” on the proposed
instructions.

The parties shall e-mail a set of all proposed jury
instructions in word format to the Court’s Judicial Assistant, Jane
Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

Cc. It is the duty of counsel to ensure that a hard copy of
any deposition which is to be used at trial has been lodged with
the Clerk of the Court pursuant to Local Rule 133(j). The
depositions shall be lodged with the court clerk no later than
September 16, 2019. Counsel are cautioned that a failure to
discharge this duty may result in the court precluding use of the
deposition or imposition of such other sanctions as the court deems
appropriate.

D. The parties are ordered to E-file with the court and
exchange between themselves no later than September 16, 2019, a
statement designating portions of depositions intended to be
offered or read into evidence (except for portions to be used only
for impeachment or rebuttal).

E. The parties are ordered to E-file with the court and
exchange between themselves no later than September 16, 2019, the
portions of Answers to Interrogatories and/or Requests for
Admission which the respective parties intend to offer or read into

evidence at the trial (except portions to be used only for

13

 
> WW N

oO Wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

impeachment or rebuttal).

F. Each party may submit proposed voir dire questions the
party would like the court to put to prospective jurors during jury
selection. Proposed voir dire should be submitted via ECF no later
than September 16, 2019. Plaintiff’s request to conduct attorney
voir dire is denied.

G. Each party may submit a proposed verdict form that the
party would like the Court to use in this case. Proposed verdict
forms should be submitted via ECF no later than September 16, 2019.

H. In limine motions shall be E-filed separately on or
before September 13, 2019. Opposition briefs shall be E-filed on
or before September 18, 2019. No reply briefs may be filed.

XVII. SETTLEMENT NEGOTIATIONS

 

No further formal Settlement Conference will be set in this
case at this time.

XVIII. AGREED STATEMENTS

 

See paragraph III, supra.

XIX. SEPARATE TRIAL OF ISSUES

 

This is a trial on the issue of damages only.

LM Sports and Third Party Defendants 0’ Dea, Carscadden and
Botwin previously agreed that the claims between them were to be
severed from the claims between Plaintiff and L M Sports and LT
Leasing, Inc., and this Court granted the request. [Dkts. 170].
That order remains in place.

XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

 

None.
XXI. ATTORNEYS' FEES

The matter of the award of attorneys' fees to prevailing

14

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

parties pursuant to statute will be handled by motion in accordance
with Local Rule 293.
XXII. MISCELLANEOUS
None.
XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

The parties estimate five (5) to seven (7) court days for
trial. Trial will commence on or about September 23, 2019 at 9:00
a.m.

Counsel are to call Harry Vine, Courtroom Deputy, at
(916) 930-4091, one week prior to trial to ascertain the status of
the trial date.

XXIV. OBJECTIONS TO PRETRIAL ORDER

Each party is granted seven (7) days from the date of this

Pretrial Order to object or respond to it via ECF.

IT IS SO ORDERED.

DATED: August 26, 2019 Ht Wy. Here,

(pi A. MENDEZ
Cane States Dis (ict WA

15

 
XHIBIT A
o eo NN DR OO S&S WD KH —

 

ROGER A. DREYER, ESQ. / SBN: 095462

ANTHONY J. GARILLI, ESQ. / SBN: 280886

DREYER BABICH BUCCOLA WOOD CAMPORA, LLP

20 Bicentennial Circle
Sacramento, CA 95826
Telephone: (916) 379-3500
Facsimile: (916) 379-3599

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MANISHA PALLA,
Plaintiff,
Vv.

L M_ SPORTS, INC. dba LAKESIDE
MARINA and dba ACTION
WATERSPORTS OF TAHOE; L T
LEASING, INC.; PAUL GARCIA; and
DOES | through 50, inclusive,

Defendants.

Case No.: 2:16-CV-02865-JAM-EFB

PLAINTIFF’S WITNESS LIST
Exhibit A

Trial Date: February 25, 2019

Time: 9:00 a.m.

Department: Courtroom 6

Judge: Hon. John A. Mendez

 

IN THE MATTER OF THE COMPLAINT
OF LT LEASING, INC.; LM SPORTS, INC.
dba LAKESIDE MARINA and dba ACTION
WATERSPORTS AT LAKE TAHOE and
dba ACTION WATERSPORTS; TAMARA
HASSETT, individually; and ROBERT
HASSETT, individually.

LT LEASING, INC.; LM SPORTS, INC. dba
LAKESIDE MARINA and dba ACTION
WATERSPORTS and dba ACTION
WATERSPORTS OF LAKE TAHOE and
dba ACTION WATERSPORTS AT LAKE
TAHOE; TAMARA HASSETT,
individually; and ROBERT HASSETT,
individually,

Cross-Claimants,
Vv.
PAUL GARCIA,

Cross-Defendant.

Complaint Filed: December 5, 2016

 

 

Plaintiff’s Witness List, Exhibit A

 
oOo feo NHN DN OH FF WD NYO —

NY NO NO YN NO NP NN NO HNO wm om mm cme om met
oN DN ON F&F WY NYO —|§ FS 6 DH ID HD nH SF WY NH — &S

 

Plaintiff's Proposed Witnesses:

10.

11.

12.

13.

14.

Alvaro Gilsanz Herranz
Calle Leonardo Torres Quevedo, 82 Alcala de Henares, 288806, Madrid, Spain

Benoit Gautier
11 Rue Saint Yves Paris, France 75014

Carol Hyland
4120 Canyon Road, Lafayette, CA 94549

Christa Wolf
Schweidl Gasse 4612, 1020 Vienna, Austria

Christopher Stephenson, M.D.
5340 Elvas Avenue, Suite 300, Sacramento, CA 95819

Drew Hittenberger
181 Lynch Creek Way, Ste. 101, Petaluma, CA 94954

Efe Ozyurt
Sacaci Sokak Baytur, Kozyurtlari, Konutlari Fblok Daire 25, Kadikoy/Instanbul

Elena Legramanti
Via Pierino Baffi, Vaeilate, Italy 26019 Cremona

Erlinda Lesi
Via Reselle 16, 40139, Bologna, Italy

Evan Botwin
3810 Mechanicsville Road, Philadelphia, PA 19154

Frances Copeland
220 W. Illinois St., Apt. 1006, Chicago, IL 60654

Jackie Alamo
445 S. Figeroa St., Ste. 3700, Los Angeles, CA 90071

Joseph Uccelli, M.D.
Western Surgical Group
75 Pringle Way, Suite 1002, Reno, NV 89502

Les Lovell
300 Fair Lane, Placerville, CA 95667

 

Plaintiff’s Witness List

 
oO Oo ND OW S&F WY NH —

NO HO NO NHN WH PO NO YB NO | | | =| = =F EF OS —_—
ao NAO AN fF WY NY —|§ FOF Oo ON DH OH & WY NH —| OS

 

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

Ml

Ml

Manisha Palla
3548 North Bosworth Ave., Chicago, IL 60657

Mariah Koeltl
311 W. Illinois St., Apt. 705, Chicago, IL 60654

Nicholas Carscadden
Brook Barn, Popular Grove Farm, Broad Street, Green Road, Great Totham CM98NX
(U.K.)

Paul Garcia
13 Rue Verniquet, 75017, Paris, France

Regan Roberts
515 Delaware Avenue, Virginia Beach, VA 23451

Rick Chavez
29558 Woodbrook Dr., Agoura Hills, CA 91301

Robert Hassett
Contact through Counsel, Pamela Schultz, Hinshaw & Culbertson LLP
1 California St., Ste. 1800, San Francisco, CA 94111

Robert Johnson
4984 El Camino Real, Suite 210, Los Altos, CA 94022

Samuel Bartholomew, M.D.
The Oregon Clinic PC.
5050 NE Hoyt, Ste 221. Portland, OR 97225

Scott Whitlow, M.D.
Reno Orthopedic
555 N Arlington Ave, Reno, NV 89503

Sean O’Dea
4444] Purves Street, Long Island City, NY 11101

Suvarna Palla
13460 SW Sandridge Drive, Tigard, OR 97223

Suzy Kim, M.D.
638 Camino de los Mares, Ste. H130, #105, San Clemente, CA 92673

 

Plaintiff’s Witness List

 
oOo eo NHN DO FF WY NO —

NO NO NHN WN HN NHN NHN PO NO mm mee mee mm me eet
eo rN Hn UV F&F WD NO —&§ Oo BO TF HN HU FF WY NO —| O&O

 

Custodian for Billing Records:

28.

29.

30.

31.

32.

33.

34.

35.

Aetna Health Insurance
151 Farmington Ave, Hartford, CT 06156

CALSTAR: California Shock Trauma Air Re.
4933 Bailey Loop, McClellan, CA 95652

Community Care Services, LLC
11551 Street, Reno, NV 89502

El Dorado County Ambulance
415 Placerville Dr., Ste. M, Placerville, CA 95667

Pacific Medical
961 Mately Ln. Ste. 160, Reno, NV 89502

Private Fly
1100 Lee Wagner Bivd., Fort Lauderdale, FL 33315

Renown Regional Med. Center
Facility and Physician billing
1155 Mill Street, Reno, NV 89502

Reno Radiological Associates
5250 Neil Rd., Reno, NV 89502

 

Plaintiff’s Witness List

 
EXHIBIT B
EXHIBIT B

LM SPORTS’ WITNESS LIST FOR PHASE II OF TRIAL

. Jackie Alamo, M.A. (expert witness)
Director, VWM Analytics, LLC

445 S. Figueroa St.

Ste 3700

Los Angeles, CA 90071

. Rick Chavez, CPO (expert witness)
29558 Woodbrook Dr.
Agoura Hills, CA 91301

. Suzy Kim, M.D. (expert witness)

Spinal Cord Injury Medicine

638 Camino de los Mares, Suite H130, #105
San Clemente, CA 92673

. Deputy Leslie Lovell (non-retained expert witness)
c/o El Dorado County Sheriff's Office

1360 Johnson Blvd., Suite 100

South Lake Tahoe, NV 96150

By deposition if does not appear for trial

. Evan Botwin

3810 Mechanicsville Road
Philadelphia, PA 19154
By deposition if does not appear for trial

. Paul Garcia

37 Rue des Dames

75017 Paris

France

0033-614-956-831

By deposition if does not appear for trial

. Regan Roberts

515 Delaware Avenue

Virginia Beach, VA 23451

By deposition if does not appear for trial

. Nick Carscadden

Brook Barn

304060704v2 1012547
10.

11

12.

13.

14.

15.

Poplar Grove Farm

Broad Street Green Road

Great Totham CM9 8NX

England

By deposition if does not appear for trial

Sean O'Dea

4441 Purves Street

Long Island City, NY 11101

By deposition if does not appear for trial

Efe Ozyurt

Sacaci Sokak Baytur

Kozyatagi Konutlari

Fblok Daire 25

Kadikoy/Istanbul

Turkey

By deposition if does not appear for trial

. Frances Copeland

2617 North Wilton Ave.

Apt. 2-F

Chicago, IL 60614

By deposition if does not appear for trial

Erlinda Lesi

Via Reselle 16

40139 Bologna (BO)

Italy

By deposition if does not appear for trial

Elena Legramanti

Via Piereno Baffi

26019 Vailate (CR)

Italy

By deposition if does not appear for trial

Benoit Gautier

11 Rue Saint Yves

Paris 75014

France

By deposition if does not appear for trial

Alvaro Gilsanz-Herranz

Calle Leonardo Torres Quevado, 82
Alcala de Henares

28806 Madrid
16.

17.

18.

19.

20.

21.

22.

23.

24.

Spain
By deposition if does not appear for trial

Christa Wolf

Schweidl Gasse 46/1/2

1020 Vienna

Austria

By deposition if does not appear for trial

Manisha Palla
3548 North Bosworth Ave.
Chicago, IL 60657

Mathan Foss

1104 Tata Ln.

South Lake Tahoe, NV 96150

By deposition if does not appear for trial

Deputy Ronald Skibinski

c/o Douglas County Sheriff's Office
1038 Buckeye Road

Minden, NV 89423

By deposition if does not appear for trial

Dan Meeks
4053 Greenwood Rd
South Lake Tahoe, CA 96150

Joel Baker
1040 Martin Ave #18
South Lake Tahoe, CA 96150

Deputy Aaron Crawford
Douglas County Sheriffs Dept.
1038 Buckeye Road

Minden, NV 89423

Deputy Joe Sherry (H1714)

El Dorado County Sheriff's Office
300 Fair Lane

Placerville, CA 95667

John D’ Agostini, Sheriff-Coroner, Public Administrator (or other records custodian)

EI Dorado County Sheriff’s Office
300 Fair Lane
Placerville, CA 95667
25. Serena Wilke, Sheriff Records Supervisor (or other records custodian)
El Dorado County Sheriff's Office
300 Fair Lane
Placerville, CA 95667

This witness list does not include witnesses who may be necessary for impeachment and/or
rebuttal or as necessary to respond to any untimely designated witnesses offered by Plaintiff.
EXHIBIT
PALLA v. L M SPORTS, INC. dba LAKESIDE MARINA, et. al.

EXHIBIT C

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION

PLAINTIFF'S DAMAGES TRIAL EXHIBIT LIST

Case No.: 2:16-CV-02865-JAM-EFB

X - delineates exhibits Plaintiff will not offer at the damage phase of the trial

 

Exhibit
Number

Description

Date
Introduced

Date
Entered

 

1.

Subject Boat

 

001

Photograph - empty boat in water

 

X 002

Photograph — boat in marina

 

X 003

Photograph - driving boat in marina

 

X 004

Photograph - wake behind boat

 

X 005

Photograph - wake behind boat (2)

 

X 006

Photograph - wake behind boat (3)

 

X 007

Photograph - wake behind boat (4)

 

Photographs of Lakeside Marina

 

001

Photograph — Lakeside Marina

 

002

Photograph - aerial view of Lakeside Marina

 

Photographs while on the Boat, July 24, 2016

 

001

Group on the boat

 

002

Group of girls on boat

 

003

Group of girls in front of boat

 

X 004

Evan Botwin driving the boat

 

005

Group in back of boat

 

X 006

Manisha in front of boat

 

X 007

Group under canopy on boat

 

X 008

Francis Copeland on tube, in the lake

 

X 009

Manisha being pulled on tube

 

X 010

Manisha in water

 

X 011

Manisha in water (2)

 

Deposition of Suvarna Palla - Exhibit 4

 

001

Handwritten Notes While Intubated in ICU

 

Photographs of First Responders at the Scene

 

001

Multiple First Responder boats in water

 

002

Marine Rescue in water with Misha

 

003

Holding Manisha’s head above water

 

004

Marine Rescue Divers and equipment

 

Boat Inspection Photographs

 

X 001

Photograph - rear of boat, ladder extended down

 

X 002

Photograph - left rear of boat and ladder

 

003

Photograph - left side of boat

 

X 004

Photograph — steering wheel

 

X 005

Photograph - dashboard

 

X 006

Photograph - key in ignition

 

X 007

Photograph - maximum capacity sign

 

X 008

Photograph - throttle

 

X_ 009

Photograph - compass

 

X 010

Photograph - motor

 

 

011

 

Photograph - motor and propeller

 

 

 

 
 

X 012

Photograph - right side of motor

 

X 013

Photograph - left side of motor

 

X 014

Photograph - ladder extended down

 

X 015

Photograph - measurement ladder to propeller

 

X 016

Photograph - measurement top to bottom of propeller

 

X 017

Photograph — rear of boat no ladder

 

018

Photograph - propeller

 

019

Photograph - measurement ladder to propeller and height of
ladder (side view)

 

X 020

Photograph - measurement ladder to propeller and height of
ladder (front view)

 

X 021

Photograph - measurement ladder to propeller and height of
ladder (front view; zoomed in)

 

X 022

Photograph - measurement ladder to propeller (starboard)
and measurement of width of back of boat

 

023

Photograph — close-up of propeiler (starboard)

 

024

Photograph - close-up of propeller (port side)

 

X 025

Photograph — propeller with motor attachment (port side)

 

026

Photograph - interior of back of boat

 

027

Photograph - view from back of boat in water

 

X 028

Video —- extending and dropping ladder

 

Video of Propeller

 

001

Neutral to astern to neutral

 

002

Ahead to stern to port

 

Warning Labels

 

X 001

Ski_tow ring label, back of boat with name of boat

 

X 002

Ski_tow ring label, back of boat (close-up)

 

X 003

Ski tow ring label measurement (length)

 

X 004

Ski_tow ring label measurement (height)

 

X 005

Ski_tow ring label, back of boat (zoomed in)

 

X 006

Ski_tow ring label, back of boat, above tow ring _

 

X 007

Danger sticker above handle and gas cap

 

X 008

Danger sticker, above rear bar (length)

 

X 009

Danger sticker (close-up)

 

X 010

Danger sticker, measurement of sticker and handle (length)

 

X 011

Danger sticker, measurement of sticker (height)

 

X 012

Warning sign on ignition

 

X 013

Warning sign on ignition (close up)

 

X 014

View of warning/danger stickers from back of boat

 

 

X 015

 

X 016

Photograph - measure step ladder, under ski_tow ring label
Maximum capacity sign

 

Marina Documents

 

X 001

Rules and Regulations (on July 24, 2016)

 

X 002

 

X 003

Rules and Regulations (after July 24, 2016)
Rental Contract

 

X 004

Accident Report — filled out by Joel Baker

 

X 005

Accident Report - Julie Hontos

 

X 006

Discipline Report of Mathan Foss

 

X 007

Robert Hasset notes, after meeting Manisha’s father

 

X 008

Robert Hasset notes, deposition of Manisha

 

009

Map given to group on July 24, 2016

 

X 010

Lakeside Marina Safety Meeting / Dan Meeks July 8, 2016

 

X 011

Foss Incident/Accident Report July 24, 2016

 

 

10.

 

Audio: 911 Emergency Calls

 

2

 

 

 
 

X 001

First call

 

X 002

Second call (1)

 

X 003

Second call (2)

 

X 004

EDSO Audio

 

11.

Trauma Photographs

 

001

Legs on gurney

 

002

Left knee

 

003

Right leg — side view

 

004

Right leg - inner-side view

 

005

Right leg - inner-side view (close-up)

 

12.

Post-Acute Care Photographs

 

__ 001

Sutures on leg (August 2016)

 

002

Healing process, top view (August 2016)

 

003

Healing process, side view (August 2016)

 

004

Healing process, back of thigh (August 2016)

 

005

Healing process, under leg (August 2016)

 

006

Right leg, sutures and back of thigh after skin graft (August
2016)

 

007

Healing process, infection on thigh (August 2016)

 

008

Right leg with scars and sutures (August 2016)

 

009

Posterior thigh necrosis (August 2016)

 

010

Posterior thigh necrosis, leg extended (August 2016)

 

011

Posterior thigh necrosis, with bandages (August 2016)

 

012

Posterior thigh necrosis, scaring on back of thigh (August
2016)

 

013

Posterior thigh necrosis after surgical procedure (September
2016)

 

014

Posterior thigh necrosis, healing after surgical procedure
(October 216)

 

015

Skin graft: donor site from left thigh (October 2016)

 

13.

Past Travel Experience

 

001

Sitting on balcony, Morocco (2012)

 

002

Riding camel, Morocco (2012)

 

003

Sitting in restaurant, Morocco (2012)

 

004

Sitting in path, India (2013)

 

005

Archery, Mongolia (2014)

 

006

Manisha with friend, Mongolia (2014)

 

007

Manisha with group (China 2014)

 

008

Standing at water fountain (China 2014)

 

009

Manisha with group at market (China 2014)

 

010

Girls at waterfront (Europe 2016)

 

011

Posing with statue (Europe 2016)

 

012

Manisha with friends (Barcelona 2016)

 

14.

Photographs of Activities prior to July 24, 2016

 

001

Climbing on fence with horses

 

002

Advertisement, Manisha jumping

 

003

Basketball team photo (2007)

 

004

Playing Volleyball

 

005

Taekwondo, position to break board with kick

 

006

Taekwondo, breaking board with kick

 

007

Running on bridge in Europe (2016)

 

008

Sky diving, group photo

 

15.

 

Videos of Activities

 

 

001

 

Dance and basketball (2007)

 

 

 

 
 

16.

Photographs of Manisha Prior to July 24, 2016 Incident

 

001

Graduation from Emory University (May 2016)

 

002

Baby

 

003

High school homecoming

 

004

High school Prom Queen

 

005

Standing with friends, Manisha‘s apartment, Chicago (2015)

 

006

Article in Cosmopolitan Magazine

 

007

Graduation day, Emory University, on stairs

 

008

Standing under Emory University sign, graduation day

 

009

Group of girls, Emory University graduation day (1)

 

010

Group of girls, Emory University graduation day (2)

 

011

Shopping with friends

 

012

Group of girls - La Bella Vita

 

17.

Prosthetic Photographs

 

001

Right leg

 

002

Right leg, close-up

 

 

003

Scars on both legs

 

004

Scar on right leg

 

005

Scar on right leg and back of thigh

 

006

Sitting on exam table

 

007

Placing leg into prosthetic

 

008

Standing with prosthetic

 

009

Standing with prosthetic (2)

 

010

Sitting with prosthetic

 

011

Bending prosthetic knee, laying down

 

012

Prosthetic bending knee joint

 

013

Legs extended

 

014

Sitting with legs extended

 

015

Prosthetic foot and ankle joint

 

016

Close-up of prosthetic ankle joint

 

017

Prosthetic foot and ankle joint, posterior view

 

018

Prosthetic knee joint extended

 

019

Prosthetic

 

020

Prosthetic (2)

 

021

Prosthetic (3)

 

022

Prosthetic (4)

 

023

Right leg with prosthetic socket

 

 

024

Right leg with prosthetic socket (2)

 

 

18.

Photographs of Manisha After July 24, 2016 Incident

 

001

Sitting with prosthetic leg Ganuary 2017)

 

002

Standing on prosthetic leg (front view)

 

003

Standing on prosthetic leg (rear view)

 

004

Carrying groceries

 

005

Walking down set of stairs (video, 8 seconds)

 

006

Walking up set of stairs (video, 5 seconds)

 

007

Position of prosthetic while driving

 

008

Getting in car (video, 9 seconds)

 

009

Using public transportation

 

010

Exercising

 

19.

Videos: A Day in the Life of Manisha Palla

 

001

Day in Manisha’s life

 

20.

Medical Expenses

 

001

Medical Expense Summary (Total Charges)

 

 

002

 

Medical Expense Summary (Total Paid & Outstanding)

 

4

 

 

 
 

21.

Radiology Imaging

 

 

001

X-Ray: right knee prior to amputation surgery, Renown
Medical Center (7/24/2016)

 

002

Radiology report of X-ray of right knee

 

003

X-Ray: left leg, Renown Medical Center (7/24/2016)

 

004

Radiology report of X-ray of left leg _

 

22.

Alison Osinski

 

X 001

CV

 

X 002

Boating Licenses & Certificates

 

X 003

Final Report (3/30/2018)

 

X 004

Supplemental Report (11/20/2018)

 

X 005

California recreational boating accident statistics (2015)

 

X 006

Northern California recreational boating accident general
statistics (2015)

 

X 007

California recreational boating accident statistics (2016)

 

X 008

Northern California recreational boating accident general
statistics (2016)

 

X 009

Alison Osinski Deposition exhibit 7

 

X 010

Alison Osinski Deposition exhibit 8

 

X 011

Alison Osinski Deposition exhibit 9

 

X 012

Alison Osinski Deposition exhibit 10

 

X 013

Four Winns sport boat owner’s manual

 

23.

Bill Kitzes, J.D.

 

X 001

CV

 

X 002

Tahoe Jet Boats Safety (5/7/2018)

 

X 003

Bill Kitzes Deposition exhibit 12

 

X 004

Bill Kitzes Deposition exhibit 17

 

X 005

Bill Kitzes Deposition exhibit 21

 

X 006

Bill Kitzes Deposition exhibit 22

 

X 007

Bill Kitzes Deposition exhibit 23

 

X 008

Bill Kitzes Deposition exhibit 24

 

X 009

Bill Kitzes Deposition exhibit 25

 

X 010

Bill Kitzes Deposition exhibit 26

 

X 011

Final Report (4/6/2018)

 

24.

Drew Hittenberger, C.P., BOCO

 

001

CV

 

002

Final Report

 

003

Walking prosthesis cost

 

004

Walking prosthesis socket cost

 

005

Sports prosthesis cost

 

006

Sports prosthesis socket cost

 

007

Water prosthesis cost

 

008

Water prosthesis socket cost

 

009

Back-up prosthesis cost

 

010

Foot orthosis cost

 

011

Active phase (age 22 - 45)

 

012

Moderately active phase (age 46 ~ 65)

 

013

Less active phase (age 66 - 90)

 

014

Total prosthetic costs

 

015

Questionnaire

 

25.

Topher Stephenson

 

001

CV

 

002

Life tables

 

 

003

 

Final Report

 

 

 

 
 

004

Supplemental! Report

 

005

Electronic/Drawing demonstrative anatomical exhibit

 

26.

Carol Hyland, M.A., M.S., C.L.C.P., C.D.M.S.

 

001

CV

 

002

Life Care Plan (3/2018)

 

003

Summary (3/2018)

 

004

Revised Life Care Plan (4/2018)

 

005

Revised Summary (4/2018)

 

27.

Robert Johnson

 

001

CV

 

002

CV (James Mills)

 

003

Robert Johnson Deposition exhibit 7

 

004

Robert Johnson Deposition exhibit 8

 

005

Final Report

 

28.

U.S. Coastguard Materials

 

X 001

Pamphlet: the danger of boat propeller strikes

 

X 002

Training package

 

X 003

Pamphlet: vessel checklist

 

29.

Department of Boating Safety Documents

 

X 001

Safety: a course for safe boating

 

X 002

Boat safety pamphlet

 

X 003

California boating accident report form

 

X 004

California boating laws, fact sheet

 

 

X 005

 

Reporting a boating accident

 

 

 

 
PALLA v. L M SPORTS, INC. dba LAKESIDE MARINA, et. al.

EXHIBIT C

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA ~ SACRAMENTO DIVISION

PLAINTIFF’S DAMAGES TRIAL EXHIBIT LIST

Case No.: 2:16-CV-02865-JAM-EFB

X - delineates exhibits Plaintiff will not offer at the damage phase of the trial

 

Exhibit

Number

Description

Date
Introduced

Date
Entered

 

1.

Subject Boat

 

001

Photograph - empty boat in water

 

X 002

Photograph - boat in marina

 

X 003

Photograph - driving boat in marina

 

X 004

Photograph - wake behind boat

 

X 005

Photograph - wake behind boat (2)

 

X 006

Photograph - wake behind boat (3)

 

X 007

Photograph - wake behind boat (4)

 

Photographs of Lakeside Marina

 

001

Photograph — Lakeside Marina

 

002

Photograph - aerial view of Lakeside Marina

 

Photographs while on the Boat, July 24, 2016

 

001

Group on the boat

 

002

Group of girls on boat

 

003

Group of girls in front of boat

 

X 004

Evan Botwin driving the boat

 

005

Group in back of boat

 

X 006

Manisha in front of boat

 

X 007

Group under canopy on boat

 

X 008

Francis Copeland on tube, in the lake

 

X 009

Manisha being pulled on tube

 

X 010

Manisha in water

 

X 011

Manisha in water (2)

 

Deposition of Suvarna Palla - Exhibit 4

 

001

Handwritten Notes While Intubated in ICU

 

Photographs of First Responders at the Scene

 

001

Multiple First Responder boats in water

 

002

Marine Rescue in water with Misha

 

003

Holding Manisha’s head above water

 

004

Marine Rescue Divers and equipment

 

Boat Inspection Photographs

 

X 001

Photograph - rear of boat, ladder extended down

 

X 002

Photograph - left rear of boat and ladder

 

003

Photograph - left side of boat

 

X 004

Photograph - steering wheel

 

X 005

Photograph — dashboard

 

X 006

Photograph — key in ignition

 

X 007

Photograph - maximum capacity sign

 

X 008

Photograph - throttle

 

X 009

Photograph - compass

 

X 010

Photograph - motor

 

 

011

 

Photograph - motor and propeller

 

 

 

 
 

X 012

Photograph — right side of motor

 

X 013

Photograph - left side of motor

 

X 014

Photograph - ladder extended down

 

X 015

Photograph - measurement ladder to propeller

 

X 016

Photograph - measurement top to bottom of propeller

 

X 017

Photograph - rear of boat no ladder

 

018

Photograph - propeller

 

019

Photograph - measurement ladder to propeller and height of
ladder (side view)

 

X 020

Photograph - measurement ladder to propeller and height of
ladder (front view)

 

X 021

Photograph - measurement ladder to propeller and height of
ladder (front view; zoomed in)

 

X 022

Photograph - measurement ladder to propeller (starboard)
and measurement of width of back of boat

 

023

Photograph - close-up of propeller (starboard)

 

024

Photograph - close-up of propeller (port side)

 

X 025

Photograph - propeller with motor attachment (port side)

 

026

Photograph - interior of back of boat

 

027

Photograph - view from back of boat in water

 

X 028

Video - extending and dropping ladder

 

Video of Propeller

 

001

Neutral to astern to neutral

 

002

Ahead to stern to port

 

Warning Labels

 

X 001

Ski_tow ring label, back of boat with name of boat

 

X 002

Ski_tow ring label, back of boat (close-up)

 

X 003

Ski tow ring label measurement (length)

 

X 004

Ski tow ring label measurement (height)

 

X 005

Ski_tow ring label, back of boat (zoomed in)

 

X_ 006

Ski tow ring label, back of boat, above tow ring

 

X 007

Danger sticker above handle and gas cap

 

X 008

Danger sticker, above rear bar (length)

 

X 009

Danger sticker (close-up)

 

X 010

Danger sticker, measurement of sticker and handle (length)

 

X 011

Danger sticker, measurement of sticker (height)

 

X 012

Warning sign on ignition

 

X 013

Warning sign on ignition (close up)

 

X 014

View of warning/danger stickers from back of boat

 

X 015

Photograph - measure step ladder, under ski tow ring label

 

X 016

Maximum capacity sign

 

Marina Documents

 

X 001

Rules and Regulations (on July 24, 2016) _

 

X 002

Rules and Regulations (after July 24, 2016)

 

X 003

Rental Contract

 

X 004

Accident Report - filled out by Joel Baker

 

X 005

Accident Report —- Julie Hontos

 

X 006

Discipline Report of Mathan Foss

 

X 007

Robert Hasset notes, after meeting Manisha’s father

 

X 008

Robert Hasset notes, deposition of Manisha

 

009

Map given to group on July 24, 2016

 

X 010

Lakeside Marina Safety Meeting / Dan Meeks July 8, 2016

 

X 011

Foss Incident/Accident Report July 24, 2016

 

 

10.

 

Audio: 911 Emergency Calls

 

 

 

 
 

X 001

First call

 

X 002

Second call (1)

 

X 003

Second call (2)

 

X 004

EDSO Audio

 

11.

Trauma Photographs

 

001

Legs on gurney

 

002

Left knee

 

003

Right leg - side view

 

004

Right leg — inner-side view

 

005

Right leg - inner-side view (close-up)

 

12.

Post-Acute Care Photographs

 

001

Sutures on leg (August 2016)

 

002

Healing process, top view (August 2016)

 

003

Healing process, side view (August 2016)

 

004

Healing process, back of thigh (August 2016)

 

005

Healing process, under leg (August 2016)

 

006

Right leg, sutures and back of thigh after skin graft (August .
2016)

 

007

Healing process, infection on thigh (August 2016)

 

008

Right leg with scars and sutures (August 2016)

 

009

Posterior thigh necrosis (August 2016)

 

010

Posterior thigh necrosis, leg extended (August 2016)

 

011

Posterior thigh necrosis, with bandages (August 2016)

 

012

Posterior thigh necrosis, scaring on back of thigh (August
2016)

 

013

Posterior thigh necrosis after surgical procedure (September
2016)

 

014

Posterior thigh necrosis, healing after surgical procedure
(October 216)

 

015

Skin graft: donor site from left thigh (October 2016)

 

13.

Past Travel Experience

 

001

Sitting on balcony, Morocco (2012)

 

002

Riding camel, Morocco (2012)

 

003

Sitting in restaurant, Morocco (2012)

 

004

Sitting in path, India (2013)

 

005

Archery, Mongolia (2014)

 

006

Manisha with friend, Mongolia (2014)

 

007

Manisha with group (China 2014)

 

008

Standing at water fountain (China 2014)

 

009

Manisha with group at market (China 2014)

 

010

Girls at waterfront (Europe 2016)

 

011

Posing with statue (Europe 2016)

 

Q12

Manisha with friends (Barcelona 2016)

 

14.

Photographs of Activities prior to July 24, 2016

 

001

Climbing on fence with horses

 

002

Advertisement, Manisha jumping_

 

003

Basketball team photo (2007)

 

004

Playing Volleyball

 

005

Taekwondo, position to break board with kick

 

006

Taekwondo, breaking board with kick

 

007

Running on bridge in Europe (2016)

 

008

Sky diving, group photo

 

15.

Videos of Activities

 

 

001

 

Dance and basketball (2007)

 

 

 

 
 

16.

Photographs of Manisha Prior to July 24, 2016 Incident

 

001

Graduation from Emory University (May 2016)

 

002

Baby

 

003

High school homecoming

 

004

High school Prom Queen

 

005

Standing with friends, Manisha’s apartment, Chicago (2015)

 

006

Article in Cosmopolitan Magazine

 

007

Graduation day, Emory University, on stairs

 

008

Standing under Emory University sign, graduation day

 

009

Group of girls, Emory University graduation day (1)

 

010

Group of girls, Emory University graduation day (2)

 

O11

Shopping with friends

 

Q12

Group of girls - La Bella Vita

 

17.

Prosthetic Photographs

 

001

Right leg

 

002

Right leg, close-up

 

003

Scars on both legs

 

004

Scar _on right leg

 

005

Scar _on right leg and back of thigh

 

006

Sitting on exam table

 

007

Placing leg into prosthetic

 

008

Standing with prosthetic

 

009

Standing with prosthetic (2)

 

010

Sitting with prosthetic

 

011

Bending prosthetic knee, laying down

 

012

Prosthetic bending knee joint

 

013

Legs extended

 

014

Sitting with legs extended

 

015

Prosthetic foot and ankle joint

 

016

Close-up of prosthetic ankle joint

 

017

Prosthetic foot and ankle joint, posterior view

 

018

Prosthetic knee joint extended

 

019

Prosthetic

 

020

Prosthetic (2)

 

021

Prosthetic (3)

 

022

Prosthetic (4)

 

023

Right leg with prosthetic socket

 

024

Right leg with prosthetic socket (2)

 

18.

Photographs of Manisha After July 24, 2016 incident

 

001

Sitting with prosthetic leg (January 2017)

 

002

Standing on prosthetic leg (front view)

 

003

Standing on prosthetic leg (rear view)

 

004

Carrying groceries

 

005

Walking down set of stairs (video, 8 seconds)

 

006

Walking up set of stairs (video, 5 seconds)

 

007

Position of prosthetic while driving

 

008

Getting in car (video, 9 seconds)

 

009

Using public transportation

 

010

Exercising

 

19.

Videos: A Day in the Life of Manisha Palla

 

001

Day in Manisha’s life

 

20.

Medical Expenses

 

001

Medical Expense Summary (Total Charges)

 

 

002

 

Medical Expense Summary (Total Paid & Outstanding) |

 

4

 

 

 
 

21.

Radiology Imaging

 

 

001

X-Ray: right knee prior to amputation surgery, Renown
Medical Center (7/24/2016)

 

002

Radiology report of X-ray of right knee

 

003

X-Ray: left leg, Renown Medical Center (7/24/2016)

 

004

Radiology report of X-ray of left leg

 

22.

Alison Osinski

 

X 001

CV

 

X 002

Boating Licenses & Certificates

 

X 003

Final Report (3/30/2018)

 

X 004

Supplemental Report (11/20/2018)

 

X 005

California recreational boating accident statistics (2015)

 

X 006

Northern California recreational boating accident general
statistics (2015)

 

X 007

California recreational boating accident statistics (2016)

 

X 008

Northern California recreational boating accident general
statistics (2016)

 

X 009

Alison Osinski Deposition exhibit 7

 

X 010

Alison Osinski Deposition exhibit 8

 

X 011

Alison Osinski Deposition exhibit 9

 

X 012

Alison Osinski Deposition exhibit 10

 

X 013

Four Winns sport boat owner’s manual

 

23.

Bill Kitzes, J.D.

 

X 001

CV

 

X 002

Tahoe Jet Boats Safety (5/7/2018)

 

X 003

Bill Kitzes Deposition exhibit 12

 

X 004

Bill Kitzes Deposition exhibit 17

 

X 005

Bill Kitzes Deposition exhibit 21

 

X 006

Bill Kitzes Deposition exhibit 22

 

X 007

Bill Kitzes Deposition exhibit 23

 

X 008

Bill Kitzes Deposition exhibit 24

 

X 009

Bill Kitzes Deposition exhibit 25

 

X 010

Bill Kitzes Deposition exhibit 26

 

X 011

Final Report (4/6/2018)

 

24.

Drew Hittenberger, C.P., BOCO

 

001

CV

 

002

Final Report

 

003

Walking prosthesis cost

 

004

Walking prosthesis socket cost

 

005

Sports prosthesis cost

 

006

Sports prosthesis socket cost

 

007

Water prosthesis cost

 

008

Water prosthesis socket cost

 

009

Back-up prosthesis cost

 

010

Foot orthosis cost

 

011

Active phase (age 22 - 45)

 

012

Moderately active phase (age 46 - 65)

 

013

Less active phase (age 66 - 90)

 

014

Total prosthetic costs

 

015

Questionnaire

 

25.

Topher Stephenson

 

001

CV

 

002

Life tables

 

 

003

 

Final Report

 

 

 

 
 

004

Supplemental Report

 

005

Electronic/Drawing demonstrative anatomical exhibit

 

26.

Carol Hyland, M.A., M.S., C.L.C.P., C.D.M.S.

 

001

CV

 

002

Life Care Plan (3/2018)

 

003

Summary (3/2018)

 

004

Revised Life Care Plan (4/2018)

 

005

Revised Summary (4/2018)

 

27.

Robert Johnson

 

001

CV

 

002

CV (James Mills)

 

003

Robert Johnson Deposition exhibit 7

 

004

Robert Johnson Deposition exhibit 8

 

005

Final Report

 

28.

U.S. Coastguard Materials

 

X 001

Pamphlet: the danger of boat propeller strikes

 

X 002

Training package

 

X 003

Pamphlet: vessel checklist

 

29.

Department of Boating Safety Documents

 

X 001

Safety: a course for safe boating

 

X 002

Boat safety pamphlet

 

X 003

California boating accident report form

 

X 004

California boating laws, fact sheet

 

 

X 005

 

Reporting a boating accident

 

 

 

 
EXHIBIT D
EXHIBIT D - LM SPORTS’ EXHIBIT LIST (PHASE 2)

LM Sports notes that some exhibits have been identified on this list because this Court
has not yet had the opportunity to rule on LM Sports’ anticipated motions in limine. The
outcome of those motions may well eliminate many of these exhibits. By including them here,
LM Sports does not concede they are relevant, admissible or were timely disclosed.

LM Sports, Inc. intends to offer the following exhibits at trial and/or show the following
exhibits to witnesses at trial. For ease of reference, many exhibits include in parentheses
reference to the source of the document and/or the exhibit to which it was attached. Similarly,
the names of the exhibits may change and to the extent they are descriptive, are meant only for
the parties’ ease of reference leading up to trial.

Additionally, multiple depositions were taken in this case and LM Sports anticipates that
the exhibits attached to those witnesses’ depositions may be introduced at trial, and therefore,
they are incorporated herein as potential exhibits. For purposes of preservation of the record,
since the exhibits introduced at each deponents’ deposition began with the number “1”, LM
Sports requests that any deposition exhibit introduced a trial should be named with the
deponent’s name first followed by the exhibit number.

In addition to the exhibits for any depositions introduced at trial and any items listed in
Section XII (12) of the Pre-Trial Statement, LM Sports lists the following exhibits:

100) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of Evan
Botwin dated July 24, 2016 (Botwin P-14)

101) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Nicholas Carscadden (undated) (Carscadden Exhibit 2)

102) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Benoit Gautier (undated) (Gautier Exhibit 2)

103) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Alvaro Gilsanz Herranz dated July 24, 2016 (Gilsanz Herranz Exhibit 2)

104) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Elena Legramanti dated July 26, 2016 (Legramanti 2)

105) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Erlinda Lesi (undated) (Lesi 2)

106) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Christa Wolf dated July 24, 2016 (Wolf 2)

107) Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of Sean
O’ Dea dated July 24, 2016 (O’Dea 5)
108)

109)

110)

111)

112)

113)

114)

115)

116)

117)

118)

119)

120)

121)
122)

123)

Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Regan Roberts dated July 24, 2016 (Roberts 6)

Douglas County, Nevada Sheriff-Coroner’s Department Statement Form of
Frances Copeland (dated 7/24/2016) (000017)

Statements obtained from passengers by Douglas County Sheriff's Department
(000017 through 000026)

PGARCIA000115 - Article from South Tahoe Now entitled “Woman airlifted to
Reno after Lake Tahoe boating accident”

Transcribed interview of Sean O’Dea dated October 7, 2017 (taken October 7,
2016 — SPO 000070 — SPO 000090)

Action Watersports Employee Counseling Discipline Report of Mathan Foss
LAKE000113 — 000114 (Plaintiff's Trial Ex. 9.006)

Public Liability Incident/Accident Report of Julia Hontos (LAKE 00085 —-
00086) Plaintiff's Ex. 9-005

Public Liability Incident/Accident Report of Mathan Foss (LAKE 00087 —-
00088) (Foss Ex. 6)

Public Liability Incident/Accident Report of Dan Meeks (LAKE 00089 —
00090)

Public Liability Incident/Accident Report of Joel Baker (LAKE 00091 — 00093)
Plaintiff's Ex. 9-004

Text messages between Paul Garcia and Plaintiff (Palla Exhibit 4 to 5/9/2018
deposition, PGARCIA000001 through PGARCIA000109 - first 120 pages of
PDF of Palla Exhibit 4 to 5/9/2018 deposition)

PGARCIA000110 — Starts with “Tell him not to yell...”
PGARCIA000111 — Starts with “Dad? Saurav? I'm not worried.”
PGARCIA000112 — Starts with “I have training next”

Four pages of text messages from July 29, 2016 through August 4, 2016 between
Plaintiff and Defendant Paul Garcia, produced by Plaintiff on April 16, 2018,
including unredacted text messages

Text messages between Paul Garcia and Plaintiff commencing July 4, 2016 and
ending September 8, 2017 (Palla, Vol. 2, Ex. 5, Palla Text Messages - 00001
through 00112)
124)

125)

126)

127)

128)

129)

130)

131)

132)

133)
134)
135)
136)
137)

138)

139)

140)

Text messages between Paul Garcia and Plaintiff commencing July 28, 2016 and
ending September 8, 2017 (Palla, Vol. 2, Ex. 8, 71 pages)

4 photographs of Plaintiff and Defendant Paul Garcia (PGARCIA000116
through PGARCIA000119)

“Life After Amputation” by Manisha Palla (Palla 4, Volume 1, pages 1/11
through 3/11)

38.991 degrees N, 120.010 degrees W, SquareSpace by Manisha Palla dated
September 17, 2016 (Palla 4, Volume 1, pages 8/11 through 11/11)

“I Lost My Leg in a Boating Accident at Age 22 - and I’ve Never Felt Luckier”
by Manisha Palla as told by Anthea Levi (located within Palla 5, Volume 1)

Records produced by Douglas County Sheriffs Office for DSCO
Report/Incident #16SO25285 (cover page and 00001 through 000030)

Deputy Report for Incident 168025285 of Douglas County Sheriff's Department
(000014 through 00015), prepared by R. Skibinski

Deputy Report for Incident 168025285 of Douglas County Sheriffs
Department, Supplemental Narrative (000016), prepared by Deputy Aaron
Crawford, R. Skibinski

Fax from Douglas County Sheriff’s Office to El Dorado County Sheriff's Office
(Lovell 6)

Douglas County 911 response to subpoena

Douglas County Sheriff's Office 911 Emergency Call, 1st Call, Part 1
Douglas County Sheriff's Office 911 Emergency Call, 2nd Call, Part 1
Douglas County Sheriff's Office 911 Emergency Call, 2nd Call, Part 2

Records produced by El Dorado County Sheriff's Department for EDCSO
Report #7242016-0089 (cover page and 00001 through 00034) (Lovell 3)

Three pages from El Dorado County Sheriff case number EG1606580 (00012
through 00014), identifying reporting officer as L. Lovell

Case Narrative for El Dorado County Sheriff case number EG1606580 (000017
through 000021), identifying deputy L. Lovell (Lovell 7 without the Bates
labeled numbers)

Email from Deputy District Attorney Dale Gomes to El Dorado Sheriff's Office
regarding lack of sufficient evidence for gross criminal negligence (000026)
141)
142)
143)

144)
145)

146)

147)

148)

28 photos from El Dorado County Sheriff's Department
181 audio files from El Dorado County Sheriff's Department

Medical records from Renown Regional Medical Center, pages 687-689, 716-
738 (CalStar records)(March 28, 2018 report of Dr. Suzy Kim), limited purpose

Medical records from Dr. Moreland (Carol Hyland Report), limited purpose

MRI records from Advocate Illinois Masonic Med Center dated December 14,
2018 provided by Plaintiff for the first time on June 7, 2019, limited purpose

Record of February 2019 visit with Dr. Bartholomew provided by Plaintiff for
the first time on June 7, 2019, limited purpose

Physical Therapy Notes from Advocate Illinois Masonic Medical Center dated
December 14, 2018 (provided by Plaintiff for the first time on June 7, 2019),
limited purpose

Demonstrative exhibits for experts, including photographs and/or videos of
prosthetics and related parts, anatomical drawing and/or animation.

Retained Expert Exhibits/Documents

The following exhibits are either reports of designated experts, documents reviewed
and/or produced by those designated experts or those referred to in their depositions. Many of
these exhibits may not be offered into evidence, but during trial, LM Sports may need to show
these documents to the designated experts. LM Sports listed these documents in an abundance

of caution.
149)
150)
151)
152)

153)
154)

March 30, 2018 report of Jackie M. Alamo, M.A., with Appendices
April 16, 2018 report of Jackie M. Alamo, M.A., with Appendices
March 21, 2018 correspondence of Robert W. Johnson & Associates!

9 pages of calculations/worksheets of Robert Johnson (Exhibit 7 to deposition of
Johnson)

Plaintiffs prosthetic needs assessment (Exhibit 8 to deposition of Johnson)

National Vital Statistics Reports, Volume 66, Number 4, United States Life
Tables, 2014. National Center for Health Statistics, 2017 (Johnson Expert
Report)

 

' LM Sports assumes that the “Final report” included by Plaintiff in her exhibit list references the March 29, 2018
report which include Exhibits A through E. If not, LM Sports reserves its right to add a complete copy of that
report to this exhibit list.
155)

156)

157)

158)
159)
160)

161)
162)

163)

164)

165)

166)

167)

168)

Zero coupon U.S. Treasury yields supplied by the Wall Street Journal (Johnson
Expert Report)

Bureau of Labor Statistics and Council of Economic Advisors, Economic Report
of the President, 1991-2017 (Johnson Expert Report)

March 12, 2018 Report of Rick Chavez, CPO, which includes Exhibits A
through D.

April 14, 2018 Rebuttal Report of Rick Chavez, CPO
Progress Notes dated March 5, 2018 (Exhibit 3 to Hittenberger deposition)

March 28, 2018 report of Dr. Suzy Kim, M.D., F.A.A.P.M.R. and Attachments A
and B.

April 13, 2018 Rebuttal report of Dr. Suzy Kim, M.D., F.A.A.P.M.R.

Life Care Plan: Initial Prosthetic Questionnaire with handwritten notes (Exhibit 4
to Dr. Stephenson deposition)

Carol Hyland Rehabilitation Consultant Invoice No. 249.18, dated April 2, 2018
for $11,246.95 (Hyland Deposition Exhibit 3)

Email from “Margaret” to Carol Hyland and others Re: edits to summary
(Hyland Deposition Exhibit 7)

Carol Hyland’s handwritten notes of Sylvia Allen’s telephonic interview with
Minisha Palla on February 22, 2018 (Hyland Deposition Exhibit 9)

Sylvia Allen’s summary to Carol Hyland of telephonic interview with Minisha
Palla on February 22, 2018 (Hyland Deposition Exhibit 10)

Vendor costs backup documentation for Life Care Plan drafted by Carol Hyland
(Hyland Deposition Exhibit 11)

Google Earth satellite photo of the accident location (Osinski Expert Report)

LM Sports also reserves the right to rely upon, introduce and/or question witnesses with

exhibits listed by other parties, or as necessary for rebuttal and impeachment. Additionally, if a

witness testifies by deposition, LM Sports also anticipates that the exhibits to that witness’

testimony may be introduced at trial.
